
	

113 HRES 642 IH: Calling for the immediate and unconditional release of the three kidnapped teenagers held captive in the West Bank, and for other purposes.
U.S. House of Representatives
2014-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 642
		IN THE HOUSE OF REPRESENTATIVES
		
			June 25, 2014
			Mr. Schneider (for himself and Mr. Weber of Texas) submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Calling for the immediate and unconditional release of the three kidnapped teenagers held captive
			 in the West Bank, and for other purposes.
	
	
		Whereas on June 12, 2014, three Israeli teenagers, Eyal Yifrach, Gil-ad Sha'er, and Naftali
			 Frankel, disappeared returning home from school in Gush Etzion;
		Whereas Israeli Prime Minister Benjamin Netanyahu said that the teenagers were kidnapped by a terrorist organization;
		Whereas Naftali Frankel holds United States citizenship;
		Whereas the Israeli security services have prevented dozens of kidnapping attempts, and Israeli
			 officials have said that abductors’ goals have been to trade hostages for
			 Palestinian prisoners;
		Whereas the United States Department of State immediately condemned the kidnapping of the three
			 teenagers, urged cooperation between the Israeli and Palestinian security
			 services, acknowledged that many indications point to Hamas’ involvement and reiterated that Hamas is a terrorist organization known for its attacks on innocent civilians and which has used
			 kidnapping in the past.;
		Whereas Palestinian President Mahmoud Abbas said that the kidnapped boys are human beings and we are looking for them and we will hold their kidnappers accountable whoever
			 they are, referring to the kidnapping;
		Whereas Khalid Meshaal, head of Hamas, was quoted as saying that he blesses the hands of those who kidnapped, and if there is a confirmation that a Palestinian group is behind the kidnapping, we should applaud and
			 take off our hats to them;
		Whereas the International Committee of the Red Cross has called for the immediate and unconditional
			 release of the three teenagers;
		Whereas continual security cooperation between the Palestinian Authority security forces and Israel
			 is essential to preventing future violence and incidents of kidnapping;
		Whereas the Palestinian Authority recently announced a reconciliation agreement between Hamas and
			 Fatah, paving the way for a unity government supported by Hamas; and
		Whereas Section 7040 of the Department of State, Foreign Operations, and Related Programs
			 Appropriations Act, 2014 (division K of Public Law 113–76) states that no
			 United States assistance is permitted for a power-sharing PA government that includes Hamas as a member, or that results from an agreement with Hamas and over which Hamas exercises undue influence, unless the President certifies that the Palestinian Authority government, including all
			 ministers, has recognized Israel's right to exist and accepted previous
			 Israeli-Palestinian agreements: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)demands the immediate and unconditional release of the three captives, Eyal Yifrach, Gil-ad Sha'er
			 and Naftali Frankel;
			(2)expresses its—
				(A)unshakeable support for the State of Israel as a Jewish and democratic state, with secure borders,
			 living in peace and security alongside an independent Palestinian state;
				(B)ongoing concern and sympathy for the families of Eyal Yifrach, Gil-ad Sha'er, and Naftali Frankel;
			 and
				(C)full commitment to seek the immediate and unconditional release of the captives; and
				(3)reiterates its commitment to upholding the conditions in United States law in regards to United
			 States assistance to the Palestinian Authority.
			
